Deen, Presiding Judge.
The appellant, Maurice White, was convicted of two counts of armed robbery. The evidence showed that on October 20, 1987, two *229employees at a Turtle’s record store were robbed by two men, one of whom wore a dark-colored jogging suit and wielded a pistol. White was apprehended shortly thereafter, along with two other men. White was wearing a dark-blue jogging suit, and the watches and rings of the two victims were found in his pocket; a pistol was found under the seat of the car White was driving.
Decided April 3, 1989.
R. Lars Anderson, Carl J. Wilson, Jr., for appellant.
Willis B. Sparks III, District Attorney, Charles H. Weston, Thomas J. Matthews, Assistant District Attorneys, for appellee.
White’s appointed counsel, who also served as trial counsel, filed a motion to withdraw as counsel, pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), as well as a brief raising points of law which might arguably support the appeal. Counsel’s motion to withdraw was denied pursuant to Fields v. State, 189 Ga. App. 532 (376 SE2d 912) (1988). Subsequently, the trial court appointed new counsel to pursue White’s appeal.
1. Contrary to White’s contention on appeal, the evidence presented at trial authorized a rational trier of fact to find White guilty of armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. White also contends that the life sentences imposed were excessive, cruel, and unusual. The sentences, however, were within the statutory limits, and thus this court will not review them. Stephens v. State, 185 Ga. App. 546 (365 SE2d 136) (1988).

Judgment affirmed.


Birdsong and Benham, JJ., concur.